Citation Nr: 0927087	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2006, for a grant of service connection and compensation for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1971 and from February 1973 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
major depressive disorder and assigned a 100 percent 
disability rating, effective from February 28, 2006.  The 
Veteran appealed as to the effective date assigned.

In April 2009 the Veteran testified before the undersigned at 
a Travel Board hearing at the RO.  At that time, there was 
some discussion regarding whether the Veteran's claim for an 
earlier effective date for the grant of service connection 
for major depressive disorder may be based on a claim that 
there had been clear and unmistakable error (CUE) in a prior 
rating decision involving the assignment of the effective 
date for service connection.  

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In this 
case, the parties' general discussion of the concept of CUE 
at the Travel Board hearing did not in any way constitute an 
articulation of a specifically alleged CUE, or otherwise 
constitute a claim for CUE.


FINDINGS OF FACT

1.  An August 2002 rating decision of the RO denied service 
connection for major depressive disorder. 
 
2.  After the August 2002 rating decision, a claim for 
service connection received on February 28, 2006, was the 
earliest communication which may reasonably be construed as 
seeking to reopen a claim of service connection for major 
depressive disorder.  


CONCLUSION OF LAW

An effective date prior to February 28, 2006, for the award 
of service connection and compensation for major depressive 
disorder, is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with required VCAA notification responsibilities 
applicable to the veteran's claim in a number of letters sent 
to the Veteran between October 2001 and May 2006.  
Altogether, these letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing a claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  As 
required pursuant to the holding in the Dingess decision, 
these letters provided notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability underlying the claim on appeal.

VA made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 2002). The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and not on file. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Entitlement to an Effective Date Earlier Than May 3, 2002 
For The Grant of Service Connection for Major Depressive 
Disorder.

The issue before the Board is whether the veteran is entitled 
to an earlier effective date for a grant of service 
connection for major depressive disorder.  In a July 2006 
rating decision, the RO granted the veteran service 
connection for major depressive disorder, and assigned a 
disability rating of 100 percent, effective from February 28, 
2006.  The veteran appealed as to the effective date that the 
RO assigned for service connection and compensation.  

The veteran seeks an earlier effective date for the grant of 
service connection for the major depressive disorder.  As 
reflected in his December 2006 notice of disagreement, the 
veteran alleges that the RO should have assigned an effective 
date back to July 12, 2000, on the basis that this is the 
date on which he had his first major suicidal attempt/episode 
and was hospitalized by VA for about two weeks.  The Veteran 
reasserted this argument in his June 2007 substantive appeal 
perfecting the appeal, and at his April 2009 Travel Board 
hearing.  In essence, he asserts that the disorder 
manifested, and thereby entitlement arose, in July 2000; and 
therefore the effective date for service connection and 
compensation should begin in July 2000.

The Federal regulatory scheme for the assignment of effective 
dates for VA service-connected disability benefits is not 
linked solely to the date entitlement arises.  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  The effective date of an award of 
compensation based on an original claim (received beyond one 
year after service discharge), or a claim reopened after 
final adjudication-the case here-shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof (emphasis 
added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

If the claim is received within one year after separation 
from service, however, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  This is not the case here.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," 
and that making such precision a prerequisite to acceptance 
of a communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In sum, the regulations pertinent to the factual background 
here provide that the effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).

In this case, the evidence on file establishes that the 
veteran filed an informal claim for service connection for a 
depressive disorder-the first such claim for service 
connection submitted for that disorder-in June 2001.  In an 
August 2002 rating decision, the RO denied this claim and 
later that month notified the veteran of that denial and of 
his appellate rights with regard to that claim; however, the 
veteran did not appeal that decision to the Board.  

Therefore, that decision is final since the veteran did not 
appeal the decision within one year of the notice provided to 
him of the decision.  38 C.F.R. §§ 19.118, 19.153 (2002).  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
clear and unmistakable error in the prior final decision, as 
provided in 38 C.F.R. 3.105. 38 C.F.R. § 3.104(a) (2007).  

The claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c) (West 2002); 38 C.F.R. § 3.160(d) (2007); 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.302(a) (2008).  In 
this case, the Veteran did not appeal the August 2002 rating 
decision, which became final.

Thereafter, in a VA Form 21-4138 (Statement in Support of 
Claim) received at the RO on February 28, 2006, the veteran 
again claimed entitlement to service connection for a 
depressive disorder.  Subsequently, in a July 2006 rating 
decision, the RO granted service connection and assigned a 
100 percent rating for major depressive disorder, effective 
from February 28, 2006, the date of receipt of the claim.  

In the July 2006 rating decision the RO granted service 
connection for major depressive disorder on the basis that a 
preexisting depressive disorder was permanently aggravated 
beyond natural progression by the Veteran's service-connected 
left foot disability.  The RO assigned the effective date on 
the basis that the veteran's application was received on 
February 28, 2006, and that this date was thus the 
appropriate effective date for the grant of service 
connection for the major depressive disorder.
 
The Board acknowledges the veteran's assertion that the RO 
should have assigned an earlier effective date proximate to 
July 12, 2000, on the basis that this was the date he had his 
first major suicidal attempt and was hospitalized by VA for 
about two weeks.  As explained above, however, the Veteran 
submitted no claim relating to a depressive disorder prior to 
June 2001.  

The claim submitted in June 2001 was denied by the RO in an 
August 2002 rating decision; and the Veteran did not appeal 
that denial, which became final.  Under 38 U.S.C.A. § 5110(a) 
and 38 C.F.R.§ 3.400(q)(ii), the applicable rule for 
establishing  the effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance is that the effective date shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Because the RO last denied the veteran's 
claim in August 2002 and that decision is final, the Board 
may not assign an effective date for a grant of that claim 
prior to the date the claim to reopen was received, February 
28, 2006.

Careful review of the evidence of record fails to establish 
that the veteran submitted a claim for service connection for 
a depressive disorder at any other time during the period 
after the last final disallowance in August 2002, and prior 
to February 28, 2006.  During that period the Veteran 
submitted statements pertaining to a foot disorder; no 
statement submitted in that period is referable to the major 
depressive disorder.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  In short, the record does 
not include any communication from the veteran or his 
representative after August 2002 and prior to February 28, 
2006 that may reasonably be construed as an indication he was 
seeking to reopen the claim for service connection for a 
psychiatric disorder.

To some extent the Veteran essentially asserts that VA 
treatment records in July 2000 constitute an informal claim 
for service connection, and on that basis the effective date 
for service should be in July 2000.  Under VA regulations, a 
report of VA examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits.  This provision applies, 
however, only with respect to claims for an increase in 
rating for already service-connected disorders.  38 C.F.R. § 
3.157.

In sum, the pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award of compensation based on a claim reopened after final 
adjudication, as in this case, shall not be earlier than the 
date of receipt of the application.  

After the final adjudication in August 2002, the first 
communication from the veteran specifying a claim (attempt to 
reopen the claim previously denied in a final decision) for 
service connection for a depressive disorder, was his claim 
received on February 28, 2006.  That date of receipt of claim 
to reopen was the basis for the RO's assignment of February 
28, 2006 as the effective date for the award of compensation.  
There is no legal basis for entitlement to benefits for a 
major depressive disorder prior to that date.
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and this claim must be denied.

Accordingly, an earlier effective date for a grant of service 
connection and compensation for major depressive disorder may 
not be assigned.  The veteran's claim for that benefit must 
therefore be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than February 28, 
2006, for a grant of service connection and compensation for 
major depressive disorder is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


